Citation Nr: 1001584	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  99-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1968 rating decision wherein the RO denied a claim of 
entitlement to service connection for residuals of burns to 
the arms and legs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
permanent hemiparalysis of the diaphragm due to surgery at 
the Omaha VA Medical Center (MC).

3.  Entitlement to service connection for 9th cranial nerve 
damage, as a residual of a frenulectomy.

4.  Entitlement to service connection for 7th cranial nerve 
damage, as a residual of a frenulectomy.

5.  Entitlement to service connection for loss of the sense 
of smell, as secondary to service-connected residuals of a 
frenulectomy.

6.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include psychogenic reaction, to include 
as secondary to service-connected disabilities.

7.  Entitlement to service connection for a dental disorder 
to include bone damage and loss of teeth.

8.  Entitlement to an initial compensable evaluation for 
partial loss of the sense of taste, as a residual of a 
frenulectomy.

9.  Entitlement to an initial compensable evaluation for 
damage to the 12th cranial nerve, as a residual of a 
frenulectomy.

10.  Entitlement to an initial evaluation in excess of 50 
percent from April 7, 1999 and in excess of 70 percent from 
March 28, 2001 for service-connected PTSD, and entitlement to 
earlier effective dates for those ratings.

11.  Entitlement to an initial compensable evaluation for 
residuals of burns to both forearms.

12.  Entitlement to an initial compensable evaluation for 
residuals of a ruptured tympanic membrane.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

15.  Entitlement to an effective date, prior to March 3, 
1998, for a grant of service connection for residuals of a 
frenulectomy, to include partial loss of the sense of taste 
and nerve damage to the 12th cranial nerve.

16.  Entitlement to an effective date, prior to February 18, 
1999, for a grant of service connection for burn scars to the 
bilateral hands, bilateral forearms, and left ankle.

17.  Entitlement to an effective date, prior to April 7, 
1999, for a grant of service connection for PTSD and the 
assignment of an initial disability rating.

18.  Entitlement to an effective date, prior to August 14, 
2002, for a grant of a total compensation rating based on 
individual unemployability (TDIU).

19.  Entitlement to service connection for loss of sublingual 
salivary gland, to include dry mouth.  

20.  Entitlement to service connection for residuals of oral 
surgery not previously service connected.  

21.  Entitlement to service connection for dizziness to 
include as secondary to a frenulectomy and/or as secondary to 
the service-connected residuals of a perforated tympanic 
membrane.

22.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151, for right lower extremity 
neuropathy secondary to VA hospitalization.

23.  Entitlement to an increased rating for residuals of 
burn, right 4th finger (to include orthopedic hyperextension 
and instability), currently evaluated as 10 percent 
disabling.

24.  Entitlement to an increased rating for residuals of 
burn, right 3rd finger (to include orthopedic hyperextension 
and instability), currently evaluated as 10 percent 
disabling.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1966.

The first issue enumerated above comes before the Board of 
Veterans' Appeals (Board) via remand from the United States 
Court of Appeals for Veterans Claims (Court) by Order dated 
in February 2008.  

The procedural picture of this case is complex and convoluted 
stemming from many rating decisions dated from January 1999 
and after.  The Board will not enumerate all of the relevant 
rating decisions herein for the sake of brevity.

The Veteran appealed a March 2006 Board decision to the 
Court.  The March 2006 Board decision entailed 17 issues.  
One was denied, namely the CUE matter specified above.  The 
rest of the issues were remanded to the RO for further 
development.  In accordance with the Board's instructions, 
the RO issued a supplemental statement of the case regarding 
these issues (which it mistakenly termed a statement of the 
case).  

In August 2004, the Board determined that the RO had not 
issued a statement of the case with respect to the issues of 
entitlement to service connection for loss of sublingual 
salivary gland, to include dry mouth; entitlement to service 
connection for residuals of oral surgery not previously 
service connected; entitlement to service connection for 
dizziness; and entitlement to compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151, for right lower 
extremity neuropathy secondary to VA hospitalization.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequent to 
the issuance of the Board's decision, however, the RO 
associated with the claims file a statement of the case that, 
unbeknownst to the Board, had been issued in July 2004 
addressing the foregoing, and additional, issues.  In its 
introduction to the March 2006 decision and remand, the Board 
erroneously determined that the issues listed therein were 
not timely appealed and that the Board, as a result, was 
without jurisdiction to consider them.  38 C.F.R. § 20.302(b) 
(2008).  The Veteran, however, did file a timely substantive 
appeal in September 2004.  Id.  Thus, the foregoing issues 
are ripe for Board adjudication.

Regarding the claim of entitlement to an increased initial 
rating for PTSD, the RO assigned increased ratings of 50 and 
70 percent during the course of the appeal.  Although each 
increase represents a grant of benefits, the Court has held 
that a decision awarding a higher rating, but less that the 
maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.  

The Board has expanded the issue of entitlement to service 
connection for an acquired psychiatric disorder to include 
psychogenic reaction.  The issue now reads entitlement to 
service connection for an acquired psychiatric disorder to 
include psychogenic reaction, to include as secondary to 
service-connected disabilities.  The record suggests that 
expanding the issue to include secondary service connection 
will afford the Veteran a more realistic possibility of 
establishing his claim.

In October 2004, the Veteran raised the issue of entitlement 
to service connection for dizziness as secondary to his 
service-connected perforated eardrum.  It appears that 
previously, the Veteran claimed entitlement to service 
connection for dizziness as secondary to a frenulectomy.  
Thus, the Board has expanded the issue as detailed above.  

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for permanent hemiparalysis of the diaphragm due to 
surgery at the Omaha VAMC; entitlement to service connection 
for 9th cranial nerve damage, as a residual of a 
frenulectomy; entitlement to service connection for 7th 
cranial nerve damage, claimed as a residual of a 
frenulectomy; entitlement to service connection for loss of 
the sense of smell, as secondary to service-connected 
residuals of a frenulectomy; entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, to include psychogenic reaction, to include as 
secondary to service-connected disabilities; entitlement to 
service connection for a dental disorder to include bone 
damage and loss of teeth; entitlement to an initial 
compensable evaluation for partial loss of the sense of 
taste, as a residual of a frenulectomy; entitlement to an 
initial compensable evaluation for damage to the 12th cranial 
nerve, as a residual of a frenulectomy; entitlement to an 
initial evaluation in excess of 50 percent from April 7, 1999 
and in excess of 70 percent from March 28, 2001 for service-
connected PTSD and entitlement to earlier effective dates for 
those ratings; entitlement to an initial compensable 
evaluation for residuals of burns to both forearms; 
entitlement to an initial compensable evaluation for 
residuals of a ruptured tympanic membrane; whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disorder; 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder; entitlement to service connection for residuals of 
oral surgery not previously service connected; entitlement to 
service connection for dizziness to include as secondary to a 
frenulectomy and/or secondary to the service-connected 
residuals of a perforated tympanic membrane; entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151, for right lower extremity neuropathy secondary to VA 
hospitalization; entitlement to an increased rating for 
residuals of burn, right 4th finger (to include orthopedic 
hyperextension and instability), currently evaluated as 10 
percent disabling; and entitlement to an increased rating for 
residuals of burn, right 3rd finger (to include orthopedic 
hyperextension and instability), currently evaluated as 10 
percent disabling, are addressed in the REMAND portion of the 
decision below.

The above mentioned issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be advised if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran filed a claim for benefits to include 
entitlement to service connection for burns on the arms and 
legs in February 1968.

2.  The Veteran failed to report for two May 1968 VA 
examinations scheduled in connection with his claim of 
entitlement to service connection for burns on the arms and 
legs due to reported automotive problems.

3.  In a June 1968 notice letter, the Veteran was advised 
that his claim would not be granted unless he signed the box 
at the bottom indicating a willingness to report for a VA 
medical examination; the Veteran did not respond to the 
letter, and his next communication with VA took place in July 
1978 when he again applied for entitlement to service 
connection for, in pertinent part, burns on the right hand 
and arm.

4.  The Veteran filed a claim of service connection for 
residuals of a frenulectomy to include partial loss of the 
sense of smell and nerve damage to the 12th cranial nerve in 
February 1968; that claim was abandoned.  He next filed a 
claim of entitlement to service connection for that 
disability on March 3, 1998.

5.  The Veteran filed a reopened claim of entitlement to 
service connection for burn scars to the bilateral hands, 
bilateral forearms, and left ankle no earlier than February 
18, 1999.

6.  The Veteran filed a reopened claim of entitlement to 
service connection for an acquired psychiatric disorder no 
earlier than April 7, 1999.

7.  The Veteran worked until August 13, 2002 and ceased work 
thereafter; he filed a claim of entitlement to TDIU on April 
24, 2003.

8.  The loss of a sublingual salivary gland to include some 
degree of dry mouth is shown to be related to the Veteran's 
active duty service.




CONCLUSIONS OF LAW

1.  The claim of service connection for burns of the arms and 
legs filed in February 1968 was abandoned, and there is no 
CUE in a decision emanating from that claim.  38 C.F.R. 
§§ 3.105, 3.158 (2008).

2.  The criteria for an effective date earlier than March 3, 
1998 for the grant of service connection for residuals of a 
frenulectomy to include partial loss of the sense of taste 
and nerve damage to the 12th cranial nerve have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

3.  The criteria for an effective date earlier than February 
18, 1999 for the grant of service connection for burn scars 
of the bilateral hands, bilateral forearms, and left ankle 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

4.  The criteria for an effective date earlier than April 7, 
1999 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

5.  The criteria for an effective date earlier than August 
14, 2002 for the grant of TDIU benefits have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

6.  Loss of a sublingual salivary gland, to include dry 
mouth, was incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice or development is not required as to the first 
issue on appeal because the issue presented is one of CUE in 
a prior rating decision.  Parker v. Principi, 15 Vet. App. 
407 (2002).

In any event, as discussed in greater detail in the body of 
the decision below, the Veteran abandoned a claim for 
benefits filed in February 1968, and the Board is denying the 
CUE claim because no actual decision was made regarding the 
claims abandoned, and CUE presupposes an underlying decision.  
The Board, indeed, is denying this claim based on 
abandonment.  38 C.F.R. § 3.158 (2009).  Under such 
circumstances, VCAA is inoperative.  See Manning v. Principi, 
16 Vet. App. 534, 542-43, and cases cited therein (holding 
that VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter).

VCAA notice or development is not required as to the earlier 
effective date issues decided herein because those claims 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  See also Mannning, supra.  

As was alluded to above, the outcome of the Veteran's earlier 
effective date claims rests with evidence which is already in 
the claims folder, which will be discussed below.  There is 
no suggestion in the record or in communications from the 
Veteran that any additional relevant evidence exists.  
General due process considerations have been satisfied.  38 
C.F.R. § 3.103 (2009).  The Veteran has been accorded ample 
opportunity to present evidence and argument on these 
matters.  In short, the Board believes that the earlier 
effective date issues were properly developed for appellate 
purposes.  Further development would be a useless exercise.  
Accordingly, the Board will proceed to a decision on the 
merits.

Finally, the one service connection claim decided herein 
entails a full grant of benefits.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

CUE 

Law and Regulations 

CUE 

Previous determinations by an AOJ that are final and binding, 
and will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  When attempting to raise a claim of CUE, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be CUE on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Id. at 43-44.  Fugo 
further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of CUE.  
Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" does 
not render a decision of VA non-final.  In Cook, the Federal 
Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), to the extent that that decision held that the 
existence of "grave procedural error" (in that case, not 
obtaining complete service medical records) rendered a VA 
decision non-final.  Also in Cook, the Federal Circuit, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.

Abandoned claims 

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a).

Factual Background 

In February 1968, the Veteran, inter alia, sought VA 
compensation for burns on his arms and legs.  A VA 
examination in furtherance of the claim was scheduled to take 
place in May 1968.  On the date of examination, the Veteran 
called the appropriate VA medical facility stating that he 
was experiencing car trouble.  He was told to report the 
following day.  At noon the next day, the Veteran phoned VA 
to report that the engine of his car had "burned up" and 
that he could not keep his appointment for a VA examination.  
In June 1968, the RO sent the Veteran notice indicating that 
his claim was denied and that no further action would be 
taken unless he informed the RO of his willingness to report 
for an examination by signing the box contained at the bottom 
of the notice letter and returning the form to the RO.  The 
Veteran was further advised that his claim would be 
reconsidered when the examination was completed.  There is no 
indication that the Veteran responded to the June 1968 
letter.  Indeed, his next communication with VA occurred in 
July 1978 when the Veteran filed a claim of, in pertinent 
part, entitlement to service connection for burns of the 
right hand and arm.  The record reflects that the Veteran 
failed to appear for a VA examination scheduled in connection 
with that claim as well.

By July 1999 rating decision, the RO granted service 
connection for residuals of burns to both hands, forearms, 
and left ankle effective February 18, 1999, to which it 
assigned a zero percent disability rating.  That month, the 
Veteran submitted a notice of disagreement expressing a lack 
of satisfaction with the zero percent evaluation assigned to 
the service-connected burn residuals.  He stated the 
following:

Thank you for establishing service connection for 
residuals scars from first and second degree burns 
incurred during active service.  I have been 
awaiting this decision ever since I filed my 
service connection claim with your office in 
February 1968.  Needless to say, after 31 years of 
waiting, it is good to know that you have finally 
taken the appropriate action.  However, we now need 
to concentrate on assigning the correct initial 
rating.  Please see the Fenderson v. West case if 
you are not familiar with this process.

In September 1999, the Veteran submitted what amounts to a 
second notice of disagreement regarding the July 1999 rating 
decision.  He indicated that he was not only appealing the 
initial rating assigned to the service-connected residuals of 
burn scars to the hands, forearms, and left ankle, he was 
also appealing the effective date of service connection.  

The Veteran contended that he had an active claim pending 
since early 1968 for residuals of burns and that he received 
a June 1968 letter stating that the claim was denied due to 
failure to report for a VA examination.  He pointed to the 
fact that he called to report car trouble and that during 
that era he lived a great distance from the VAMC and that his 
automobile was his only means by which to get there.  He 
argued that he was not advised of his appellate rights in 
connection with the June 1968 denial letter and that because 
he did not receive such notice, the June 1968 denial was 
defective "as a matter of law."  The Veteran asserted that 
as a result, his 1968 claim did not become final.  He 
maintained that no time limit was imposed for reporting for a 
VA examination and that he had since fulfilled his 
responsibility in that regard.  Finally, the Veteran claimed 
that the appropriate effective date should be July 2, 1966, 
the day after separation from service because he filed his 
claim of service connection within a year of separation from 
service.  

He went on to say that because he was not notified of his 
appellate rights, his earlier effective date claim was 
essentially one of CUE and that the June 1968 decision was 
not final.  The Veteran indicated that his service treatment 
records clearly demonstrated that he suffered burns in 
service and that service connection could have been granted 
on that basis alone.  Thus, according to him, his failure to 
appear for VA medical examinations should have been of no 
consequence in the decision regarding whether service 
connection for residuals of burns was warranted.  For this 
proposition he cited 38 C.F.R. § 3.655(b).  

In a December 1999 rating decision, the RO did not find CUE 
in the June 1968 denial.  In his January 2000 notice of 
disagreement, the Veteran argued that because the 1968 notice 
letter stated that the claim would remain denied until he 
reported for a VA medical examination, which he did in 1998, 
his original claim was "still alive" entitling him to an 
earlier effective date.

In June 2004, the Veteran argued that the June 1968 notice 
letter was not a final decision.

In August 2004, the Board denied the Veteran's CUE claim.  
The Veteran filed a motion for reconsideration of the Board's 
August 2004 decision in October 2004.  

In March 2006, the Board again declined to find CUE in a July 
1968 RO determination by which service connection was denied 
due to the Veteran's failure to appear for VA examinations.  
Because the Veteran did not take action to reschedule the 
examination, the Board concluded that the 1968 RO 
determination became final.  The Board also determined that 
there was no CUE in that decision.  

The Veteran essentially argues that the June 1968 letter from 
VA was not a final decision because it did not identify the 
claims being denied and because a time for response was not 
indicated.  He also contends that if the June 1968 letter 
does constitute a final decision, then that decision was the 
product of CUE because the evidence of why he failed to 
attend the scheduled VA examinations was not before the 
adjudicator in 1968.  

The Secretary argues that it was not CUE on the part of the 
RO to have failed to consider 38 C.F.R. § 3.655(b) because 
that regulation did not become effective until 1990.  The 
Secretary, however, agreed that the Board failed to provide 
adequate reasons and bases for rejecting the Veteran's 
argument that the 1968 determination constituted CUE because 
it did not notify the Veteran of his right to appeal.  The 
Secretary also stated that the Board erred in neglecting to 
address the argument of whether the 1968 determination was 
the product of CUE because the adjudicator did not have 
before him the Veteran's reasons for failing to appear for 
the 1968 VA medical examinations.  

The Board notes that 38 C.F.R. § 3.655(b) states the 
following:

When a claimant fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was 
scheduled in conjunction with any other original 
claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(b)(2009).

Analysis

Initially, the Board concludes that failing to appear for two 
VA medical examinations and neglecting to make any contact 
with the RO in the year following the July 1968 letter 
directing him to reschedule a VA medical examination 
indicates to the Board that the Veteran abandoned his claim 
of service connection for residuals of burn scars of the 
hands, forearms, and right ankle.  38 C.F.R. 
§ 3.158(a).  The Board's decision in this regard is bolstered 
by the fact that the Veteran made no further contact with VA 
for approximately a decade thereafter.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" (see 38 C.F.R. § 3.158) for failing to 
report for a scheduled examination.  In this case, the 
Veteran did not provide an "adequate reason" for his failure 
to report to be examined when VA so requested.  The Board 
recognizes that the Veteran reported car trouble on the days 
when he was set to be examined.  Presumably, however, his 
transportation problems were resolved in due course, if, as 
he says, his automobile was his only mode of transit.  Yet, 
the Veteran neglected to schedule an examination when 
transport was no longer a factor inhibiting his ability to 
appear at a VA medical facility.  Thus, although adequate 
reason for failing to appear for examination might have been 
present on the day of the scheduled examination and the 
following day, it was not thereafter.  The Veteran cannot 
passively await assistance from VA.  Hurd v. West, 13 Vet. 
App. 449, 452 (2000).  He was instructed to initiate contact 
with VA in order to schedule an examination, and he did not.

In any event, the fact that the Veteran did not appear for 
his scheduled examinations and failed to make any contact 
with VA for years thereafter militates in favor of a finding 
that he abandoned his 1968 claim.  38 C.F.R. § 3.158.  The 
Veteran states that because no specific time limit was 
established for scheduling a VA examination, his February 
1968 claim is "still alive."  It is not.  For as discussed 
above, the claim was abandoned.  VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
veterans to cooperate with VA.  Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Cooperation with VA, in the Board's view, entails 
reasonably timely responses to requests from the RO.  In 
short, the Veteran abandoned the claim filed in February 
1968.  It follows that no final decision was rendered in June 
1968.  See 38 C.F.R. § 20.1103 (2008) (RO determinations that 
are not timely appealed are final).  

The Board acknowledges the Veteran's argument as to the fact 
that the reason for his failure to appear was not before the 
adjudicator.  Specifically, he argues that because that the 
May 1968 note in the record regarding the Veteran's two calls 
about car trouble was not initialed in the appropriate space, 
the adjudicator could not have seen it.  The Board notes that 
the foregoing is immaterial, as the claim has been adjudged 
abandoned, and these particulars of the case are of no 
import.  

Next, the Board observes that the Veteran's assertions 
regarding the lack of notice of his appellate rights are moot 
because he is found to have abandoned the claim filed in 
February 1968.  

The Veteran argues that the February 1968 claim should have 
been decided based on the evidence of record under 38 C.F.R. 
§ 3.655(b) which provides that when a claimant fails to 
report for a VA examination in connection with a claim of 
service connection, the claim must be decided based on the 
evidence of record.  The regulation cited did not become 
effective until 1990, and no error on the part of VA is 
present in failing to consider a regulation that was not in 
existence.  

The Veteran points out that the June 1968 letter did not 
identify the claims being denied.  Indeed, in early 1968, he 
filed claims of entitlement to service connection for burns 
of the arms and legs, residuals of a tongue operation, 
residuals of a knee injury, and a possible mental disorder.  
The Board need not address this matter because the claim 
filed in February 1968 was abandoned, and no specific claims 
were actually denied by the RO.

The Board addresses the Veteran's apparent belief that he 
filed his initial claim for service connection within a year 
of separation from service.  A careful review of the record 
reflects that the Veteran filed no claim for compensation 
until February 1968, well over a year after leaving service.

Finally, the Board need not address the Veteran's arguments 
regarding the presence of CUE in a July 1968 decision.  A 
finding of CUE presupposes a final decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  The Veteran abandoned his 
February 1968 claim, and no final decision emanated from it.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis: Entitlement to service connection for loss of 
sublingual salivary gland to include dry mouth.

The Veteran underwent a frenulectomy in service, which caused 
the formation of a cyst.  Shortly following service, he 
underwent surgery for removal of the post-operative cyst.  

On November 1998 VA examination, the Veteran reported a dry 
mouth following his tongue surgeries.  The examiner observed 
that the oral mucosa was "mildly dry."  The examiner 
diagnosed status-post frenotomy and excision of inclusion 
cyst.  

On VA examination in August 1999, the examiner diagnosed dry 
mouth and decreased saliva and opined that it was possible 
that the sublingual gland was damaged on initial surgery in 
service, which necessitated the second post-service surgery.  
The examiner further indicated that loss of the sublingual 
salivary gland contributed greatly to the Veteran's dry 
mouth.

The record contains a written statement from J. Tilts, D.D.S. 
who indicated that he was unable to test for normal salivary 
gland output but that an evaluation of that dysfunction would 
be worthwhile.  

On VA examination in December 2003, a VA examiner opined that 
injury and/or loss of a salivary gland is a potential 
complication of a frenulectomy and that the Veteran's 
frenulectomy likely caused him to lose a sublingual salivary 
gland.  On examination, the examiner observed that the degree 
of dry mouth claimed by the Veteran was inconsistent with the 
loss of a single salivary gland.  There still remained two 
parotid glands, two submandibular glands, and one sublingual 
gland.  The remaining glands were quite adequate to provide 
sufficient salivary production, according to the examiner.

Based on the foregoing evidence, it is unclear that the 
Veteran suffers from a significantly dry mouth.  It is 
readily apparent, however, that he lost a sublingual salivary 
gland due to either the in-service frenulectomy or to the 
post-service surgery for removal of the cyst that formed as a 
result of the in-service surgery.  In either case, there is a 
direct nexus between the loss of a salivary gland and an in-
service surgery or a related post-service surgery that took 
place almost immediately after service.  There being a nexus 
between the loss of a salivary gland and service, service 
connection for such is granted.  38 C.F.R. § 3.303.  The 
Board observes that dry mouth has been shown, it is only the 
degree of dry mouth that is in dispute.  Thus, the grant of 
service connection for the loss of a sublingual salivary 
gland comprehends the symptom of dry mouth.

Effective Dates

Effective dates - service connection 

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

The effective date for the grant of service connection based 
on a claim reopened after a final determination "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof."  38 
U.S.C.A. § 5110(a).  When there is a final denial of a claim, 
and new and material evidence is received, the effective date 
of the award of compensation is the date of receipt of the 
new claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) and (r).

Effective dates - TDIU 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Effective dates - increased ratings

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1)(2).

Analysis:  Entitlement to an effective date earlier than 
March 3, 1998 for the grant of service connection for 
residuals of a frenulectomy to include partial loss of the 
sense of taste and nerve damage to the 12th cranial nerve.

The claim of entitlement to service connection for burns of 
the arms and legs filed in February 1968 was abandoned, and 
there is no CUE in a decision emanating from that claim.  
38 C.F.R. §§ 3.105, 3.158.  The rationale for the Board's 
finding in this regard is contained above and is incorporated 
herein by reference.  At the time of the Veteran's claim of 
service connection for burns of the arms and legs in February 
1968, he also claimed entitlement to service connection for 
the severance of a tongue nerve.  That claim was abandoned 
along with the claim pertinent to burns of the arms and legs, 
as it was filed on a same date and not prosecuted by the 
Veteran under similar circumstances.  As such, the Board's 
discussion of abandonment will not be repeated.  It is 
presented in detail above, and for the sake of brevity, the 
reader is referred to that discussion.

The first time the Veteran filed a claim of service 
connection for nerve damage resulting from an in-service 
tongue surgery after the abandonment of the February 1968 
claim was March 3, 1998.  The earliest possible effective 
date for the grant of service connection based on an initial 
claim is the date of claim itself.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Thus, an effective date earlier than March 
3, 1998, the date of claim, for the grant of service 
connection for residuals of a frenulectomy to include partial 
loss of the sense of taste and nerve damage to the 12th 
cranial nerve is not possible under the applicable 
regulations.  

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that March 3, 1998 is the earliest effective date 
assignable for the award of service connection for residuals 
of a frenulectomy to include partial loss of the sense of 
taste and nerve damage to the 12th cranial nerve as a matter 
of law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit sought 
on appeal is accordingly denied.

Analysis:  Entitlement to an effective date earlier than 
February 18, 1999 for the grant of service connection for 
burn scars to the bilateral hands, bilateral forearms, and 
left ankle.  

By rating decision in May 1992, the RO denied service 
connection for burn scars to the arms and legs.  The claims 
file contains no further communication from the Veteran until 
years later.  In any event, he did not initiate an appeal as 
to the May 1992 rating decision, and it became final based on 
the evidence then of record.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2009) (detailing the 
procedures and time limitations for appealing adverse RO 
determinations to the Board as well as the finality of 
decisions not timely appealed).  Generally, finally decided 
claims cannot be reopened in the absence of the submission of 
new and material evidence.  38 C.F.R. § 3.156 (2000, 2009).  
The Board will not delve into the matter of new and material 
evidence, as service connection for burn scars of the 
bilateral hands, bilateral forearms, and left ankle was 
granted effective February 18, 1999 by rating decision dated 
in July 1999.  February 18, 1999 was the date on which the 
Board received a renewed service connection claim from the 
Veteran.  

The earliest possible effective date for a reopened claim is 
the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii) and (r).  The Veteran's claim was received on 
February 18, 1999, and there is no document in the claims 
file dated between the February 1992 rating decision denying 
service connection for burn scars of the arms and legs and 
February 18, 1999 that can be construed as a claim of service 
connection for the disability at issue.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155 (2009).  As 
such, because the date of claim is the earliest effective 
date possible for a reopened claim, February 18, 1999, the 
date of claim, is the appropriate effective date for the 
grant of service connection for burn scars of the bilateral 
hands, bilateral forearms, and left ankle.  No earlier 
effective date is possible under the applicable law and 
regulations.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii) and (r).  

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that February 18, 1999 is the earliest effective date 
assignable for the award of service connection for burn scars 
to the bilateral hands, bilateral forearms, and left ankle as 
a matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see 
also Sabonis, supra.  

Analysis: Entitlement to an effective date earlier than April 
7, 1999 for the grant of service connection for PTSD.

By rating decision in May 1992, the RO denied service 
connection for PTSD.  The claims file contains no further 
communication from the Veteran until years later.  In any 
event, he did not initiate an appeal to the May 1992 rating 
decision, and it became final based on the evidence then of 
record.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (detailing the procedures and time limitations for 
appealing adverse RO determinations to the Board as well as 
the finality of decisions not timely appealed).  Generally, 
finally decided claims cannot be reopened in the absence of 
the submission of new and material evidence.  38 C.F.R. 
§ 3.156 (2000, 2009).  The Board will not delve into the 
matter of new and material evidence, as service connection 
for PTSD was granted effective April 7, 1999, the date upon 
which the Veteran next sought to establish service connection 
for an acquired psychiatric disorder.  

The earliest possible effective date for a reopened claim is 
the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii) and (r).  The Veteran's claim was received on 
April 7, 1999, and there is no document in the claims file 
dated between the February 1992 rating decision denying 
service connection for PTSD and April 7, 1999 that can be 
construed as a claim of service connection for the disability 
at issue.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155.  As such, because the date of claim is the 
earliest effective date possible for a reopened claim, April 
7, 1999, the date of claim, is the appropriate effective date 
for the grant of service connection for PTSD.  No earlier 
effective date is possible under the applicable law and 
regulations.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii) and (r).  

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that April 7, 1999 is the earliest effective date 
assignable for the award of service connection for PTSD as a 
matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see 
also Sabonis, supra.  

Analysis: Entitlement to an effective date prior to August 
14, 2002 for the grant of TDIU.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2009).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

The Veteran became eligible for TDIU on a schedular basis 
January 10, 2000, as apparent from the October 2002 rating 
decision.  Effective January 10, 2000, the Veteran was rated 
70 percent disabling and had one disability evaluated as 50 
percent disabling.  38 C.F.R. § 4.16; see also 38 C.F.R. 
§ 4.25 (2009).  

A September 2002 letter from Mr. [redacted] of [redacted], Inc. 
indicated that the Veteran was employed as a driver for the 
company.  The Veteran's resistance to direction and other 
conduct problems rendered his continued employment with the 
company impossible.  

VA contact with the employer [redacted], Inc. revealed that 
the Veteran last worked on a full-time basis on August 13, 
2002.

The Veteran's claim of entitlement to TDIU was received on 
April 24, 2003.  At that time, he reported that he last 
worked in June 2002.  He was always employed as a driver.  

By October 2003 rating decision the RO granted entitlement to 
TDIU effective August 14, 2002.

The evidence reflects that an effective date earlier than 
August 14, 2002 for TDIU is not warranted on any basis.  The 
Veteran became eligible for TDIU on a schedular basis much 
earlier than August 14, 2002 by virtue of his individual and 
combined disability ratings.  38 C.F.R. §§ 4.16, 4.25.  Aside 
from the appropriate disability levels, however, TDIU 
requires that the Veteran be unable to remain substantially 
employed.  Because the evidence reflects that the Veteran 
worked until August 13, 2002, he cannot be considered 
entitled to TDIU on that date or earlier.  He stopped 
maintaining substantially gainful employment August 14, 2002.  
In a sense, that is when the disability (unemployability) 
arose.  Because the claim for TDIU (an increased rating claim 
in essence) was received within less than a year after the 
disability arose, the date upon which the disability arose is 
the earliest possible effective date for TDIU as a matter of 
law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1)(2); 
Sabonis, supra.  

The Board is aware of a December 2001 VA psychiatric opinion 
indicating that the Veteran was unable to work due to his 
PTSD.  The Veteran disproved the VA psychiatrist by 
continuing to pursue gainful employment until August 13, 
2002.  As such, the December 2001 VA opinion does not serve 
to bolster the Veteran's argument in favor of an earlier 
effective date for TDIU.  


ORDER

Because the Veteran abandoned his original claim filed in 
February 1968, the claim of CUE in a June 1968 rating 
decision wherein the RO denied a claim of entitlement to 
service connection for residuals of burns to the arms and 
legs is denied.

An effective date earlier than March 3, 1998 for the grant of 
service connection for residuals of a frenulectomy, to 
include partial loss of the sense of taste and nerve damage 
to the 12th cranial nerve, is denied.

An effective date earlier than February 18, 1999 for the 
grant of service connection for burn scars to the bilateral 
hands, bilateral forearms, and left ankle is denied.

An effective date earlier than April 7, 1999 for the grant of 
service connection for PTSD is denied; an effective date 
earlier than March 28, 2001 for the assignment of a 70 
percent initial rating for PTSD is denied.

An effective date earlier than August 14, 2002 for the grant 
of TDIU is denied.

Service connection for loss of a sublingual salivary gland to 
include dry mouth is granted.


REMAND

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
permanent hemiparalysis of the diaphragm due to surgery at 
the Omaha VAMC

Section 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

In August 2004, the Veteran underwent two surgical procedures 
at the Omaha VAMC.  On August 13th, he underwent laparoscopic 
paraesophageal hernia repair and laparoscopic Nissen 
fundoplication, and on August 19th, he underwent an 
exploratory laparotomy and repair of a failed previous 
paraesophageal hernia repair.  

In a January 2005 telephone consultation, the VA surgeon who 
performed the foregoing procedures indicated that the 
Veteran's diaphragmatic repair was intact but that the right 
hemidiaphragm was persistently elevated.  The surgeon 
asserted that the dysfunction of the right hemidiaphragm was 
related to the Veteran's open paraesophageal hernia repair 
that took place on August 19, 2004.  

The RO requested a medical opinion as to whether the 
disability or additional disability claimed as permanent 
hemiparalysis of the diaphragm was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care in connection with the August 2004 surgeries 
performed at the Omaha VAMC.

In a March 2006 opinion, a VA physician unrelated to the 
August 2004 surgeries reviewed the pertinent medical records 
related to those surgical procedures.  She opined that the 
permanent hemiparalysis of the diaphragm was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
The physician maintained that it was at least as likely as 
not that the Veteran's increased respiratory difficulties and 
diaphragmatic hemiparalysis were related to the August 2004 
surgeries.  It was not, however, likely that these 
complications were due to any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault.  This was an expected risk of this very complicated 
surgery.

As noted above, in order to substantiate a claim under 38 
U.S.C. § 1151, the evidence must show: (1) VA treatment 
caused additional disability, and (2) that such additional 
disability was the result of either (A) negligence or 
carelessness on the part of VA or (B) an event which was not 
reasonably foreseeable.

With respect to the matter of additional disability, the 
Veteran sustained permanent hemiparalysis of the diaphragm 
due to August 2004 surgeries at the Omaha VAMC.  Thus, 
additional disability is present.

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  
There is only one pertinent medical opinion in the record 
dealing with these matters, namely the March 2006 VA medical 
opinion.  Unfortunately, however, this medical opinion does 
not address the factors identified in 38 C.F.R. § 3.361(d)(1) 
as pertinent to the matter of whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment.  That is, no opinion was offered as to 
whether VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or whether 
VA furnished the surgical treatment without the Veteran's 
informed consent.  These matters must be addressed.

Entitlement to service connection for 9th cranial nerve 
damage, claimed as a residual of a frenulectomy

The record contains two medical opinions dated in November 
1998.  One indicates that there is damage to the 9th cranial 
nerve, the other reflects no damage to that nerve.  The Board 
observes that the physician who diagnosed damage to the 9th 
cranial nerve did not provide an opinion regarding the 
etiology of damage to that nerve.  Due to this difference of 
opinion regarding the presence or absence of a disability and 
because of the lack of opinion regarding etiology, if 
existing, a VA examination is necessary to resolve the matter 
of whether there is any abnormality to the 9th cranial nerve 
and, if so, the etiology of thereof.

Entitlement to service connection for 7th cranial nerve 
damage, claimed as a residual of a frenulectomy

Two conflicting medical diagnoses rendered in November 1998 
are present in the record.  One physician found no disability 
of the 7th cranial nerve.  The other did.  The physician who 
did find an abnormality of the 7th cranial nerve did not 
supply an opinion regarding the etiology thereof.  As such, a 
VA examination is required to resolve the matter of whether a 
disability of the 7th cranial nerve exists and, if so, for an 
opinion regarding its etiology.  

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include psychogenic reaction, to 
include as secondary to service-connected disabilities

The Veteran is in receipt of service connection for PTSD.  
The record contains other psychiatric diagnoses including 
psychogenic reaction, generalized anxiety disorder, and major 
depressive disorder.  The record contains no clear opinion 
regarding the etiology of the additional psychiatric 
diagnoses.  Thus, a VA psychiatric examination must be 
scheduled for a diagnosis of all current psychiatric 
disorders to include an assessment of whether the Veteran 
suffers from psychogenic reaction, and an opinion regarding 
the etiology of each condition diagnosed.  

Entitlement to service connection for a dental disorder to 
include bone damage and loss of teeth

The Veteran did not receive proper VCAA notice pertinent to 
this dental claim.  Establishing service connection for 
dental disorders entails elements different from those 
pertinent to ordinary service connection claims.  The amended 
VCAA notice must provide information particular to service 
connection for dental claims.

Entitlement to an initial compensable evaluation for partial 
loss of the sense of taste, as a residual of a frenulectomy

The Board is required to have a reasonably current sense of 
the Veteran's disability picture before rendering a decision 
in an increased rating case.  38 C.F.R. § 3.159; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Because the 
Veteran's diminished sense of taste has not been 
comprehensively evaluated in many years, a VA neurological 
examination is necessary to assess the current severity of 
the Veteran's disability.

Entitlement to an initial compensable evaluation for damage 
to the 12th cranial nerve, as a residual of a frenulectomy

The service-connected damage to the 12th cranial nerve has 
not been comprehensively evaluated in over a decade.  Before 
rendering a decision regarding this issue, therefore, the 
Board will ask that a VA neurological examiner assess the 
current severity of the disability as described below.  Id.  



Entitlement to an initial evaluation in excess of 50 percent 
from April 7, 1999 and in excess of 70 percent from March 28, 
2001 for service-connected PTSD and to earlier effective 
dates for those ratings

As stated above, the Board must have a reasonably current 
portrait of the severity of the Veteran's service-connected 
PTSD before rendering a decision on this matter.  The 
Veteran's service-connected PTSD, indeed, has not been 
comprehensively examined for rating purposes in some seven 
years, and hence must be.  Id.  Thus, on VA psychiatric 
examination, the examiner will be asked to assess the current 
severity of the Veteran's PTSD and to provide a GAF score 
that is attributable to the Veteran's PTSD only as well as a 
global GAF score.  The matter of effective dates for the 
ratings assigned is inextricably intertwined with the 
determination of the proper ratings.

Entitlement to an initial compensable evaluation for 
residuals of burns to both forearms

The Veteran's service-connected residuals of burns to both 
forearms have not been comprehensively evaluated in some six 
years.  The Board cannot render a decision regarding this 
issue before it obtains a current medical assessment of the 
state of the Veteran's burn residuals of the arms.  Id.  A 
skin examination should be conducted as expressed below.

The Veteran should also be advised of the old and new 
regulations pertaining to disabilities of the skin, as these 
were amended during the pendency of this appeal.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7833 (2009); 67 Fed. Reg. 49596 
(July 31, 2002) (effective August 30, 2002).  

Entitlement to an initial compensable evaluation for 
residuals of a ruptured tympanic membrane

The Veteran's service-connected ruptured tympanic membrane 
residuals have not been examined since August 2002, when the 
claims file was not available to the examiner.  Thus, to 
ensure that the Board has an accurate disability picture, a 
VA examination of the ears must be conducted as described 
below.  Green, supra.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder and Whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disorder

In new and material evidence cases, VA must notify a claimant 
of the evidence and information that is necessary to reopen a 
finally decided claim, and must provide notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were not found in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board observes, furthermore, that 
the regulations regarding new and material evidence to reopen 
claims were amended during the course of this appeal.  See 66 
Fed. Reg. 45,620, 45,628-30 (Aug. 29, 2001).  However, the 
provisions of this amendment were explicitly made applicable 
only to claims which were received by VA on or after August 
29, 2001.  Id. at 45,620.  Since the Veteran's claims to 
reopen were received by the RO in August 2001 (before the 
29th) and February 2000 respectively, the former version of 
38 C.F.R. § 3.156 applies.

In November 2007, the Veteran was supplied notice that 
contained the type of information mandated in Kent.  The RO, 
however, discussed new and material evidence in terms of the 
current regulation.  38 C.F.R. § 3.156 (2009).  The Veteran 
must be sent an amended VCAA letter that supplies the type of 
information mandated by Kent in the context of the new and 
material evidence regulation that was effective when the 
Veteran filed his claims, namely before August 29, 2001.  
38 C.F.R. § 3.156 (2000).  



Entitlement to service connection for residuals of oral 
surgery not previously service connected

In order to ensure that the Veteran is fully compensated for 
residuals of oral surgery in service, the VA neurologic 
examiner will be asked to diagnose all residuals of such oral 
surgery.

Entitlement to service connection for dizziness to include as 
secondary to a frenulectomy and/or secondary to the service-
connected residuals of a perforated tympanic membrane

A VA examiner seems to have opined that the Veteran's claimed 
dizziness is not associated with a frenulectomy.  It is 
unclear, however, that the Veteran is asserting entitlement 
to service connection for dizziness based on the 
frenulectomy.  He also maintains that the alleged dizziness 
is due to his service-connected residuals of a perforated 
tympanic membrane.  The record contains no opinion regarding 
the Veteran's latter assertion.  Thus, the VA ears examiner 
will be asked to determine whether the Veteran suffers from 
dizziness and, if so, for an opinion as to its etiology, to 
include whether it is due to the service-connected ruptured 
tympanic membrane.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lower extremity neuropathy secondary to VA 
hospitalization

In June 2002, the Veteran underwent cardiac catheterization 
at the Omaha VAMC.  The discharge diagnosis reflected a 
partial occlusion of the right iliac artery.  He underwent 
angioplasty and stenting of the right iliac artery.  
Following the procedures, he began to experience right leg 
claudication.  The Veteran declined further testing because 
he had to attend an "event," but returned to the facility 
shortly after leaving due to increased right lower extremity 
pain.  A December 2003 VA examiner indicated that the Veteran 
might have had an iliac nerve injury, as the Veteran reported 
numbness of the right great toe as well as other right lower 
extremity toes.  The examiner stated that this was an 
unexpected complication of cardiac catheterization.  The 
examiner diagnosed an old partial occlusion of the right 
iliac artery secondary to unexpected complications of a 
cardiac catheterization, which led to stenting of the right 
iliac artery via angioplasty.    

As noted above, in order to substantiate a claim under 38 
U.S.C. § 1151, the evidence must show: (1) VA treatment 
caused additional disability, and (2) that such additional 
disability was the result of either (A) negligence or 
carelessness on the part of VA or (B) an event which was not 
reasonably foreseeable.

With respect to the matter of additional disability, the 
Veteran experienced "unexpected complications" of a cardiac 
catheterization.  Thus additional disability is present.

The questions to be answered, then, are the precise nature of 
the "unexpected complications" of cardiac catheterization 
and whether any such additional disability is due to 
carelessness, negligence, etc. on the part of VA; or whether 
such additional disability is the result of an event which 
was not reasonably foreseeable.  There is only one pertinent 
medical opinion in the record dealing with these matters, 
namely the December 2003 VA medical opinion.  Unfortunately, 
however, this medical opinion does not address the factors 
identified in 38 C.F.R. § 3.361(d)(1) as pertinent to the 
matter of whether there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment.  That is, 
no opinion was offered as to whether VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider or whether VA furnished the surgical 
treatment without the Veteran's informed consent.  These 
matters must be addressed.

Entitlement to an increased rating for residuals of burn, 
right 4th finger (to include orthopedic hyperextension and 
instability), currently evaluated as 10 percent disabling and 
Entitlement to an increased rating for residuals of burn, 
right 3rd finger (to include orthopedic hyperextension and 
instability), currently evaluated as 10 percent disabling

The foregoing disabilities must be reexamined by a VA 
examiner as directed below, as they have not been 
comprehensively evaluated in some six years.  38 C.F.R. 
§ 3.159; Green, 1 Vet. App. at 124.  The Board observes that 
the VA skin examiner will be asked to examine the 
disabilities from a dermatologic standpoint and that an 
orthopedic examiner will be asked to assess the disabilities 
from an orthopedic perspective.

Entitlement to service connection for loss of the sense of 
smell, as secondary to service-connected residuals of a 
frenulectomy.

The claim of entitlement to service connection for loss of 
the sense of smell, as secondary to service-connected 
residuals of a frenulectomy is inextricably intertwined with 
the claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
psychogenic reaction.  In other words, the granting of the 
latter claim could have an impact upon the former claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other). Action on the Veteran's 
claim of service connection for loss of the sense of smell, 
as secondary to residuals of a frenulectomy is therefore 
deferred.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The Veteran's claims folder should be 
referred to the VA reviewer who provided 
the March 1, 2006 opinion regarding the 
first Section 1151 claim listed above in 
order that she may provide an addendum to 
the prior opinion.  She should be asked 
to review pertinent documents in the 
claims folder and provide an opinion as 
to whether, in connection with the August 
2004 surgeries and medical care, it is at 
least as likely as not (50 percent or 
greater likelihood) that: 

(1) VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider, and 

(2) VA furnished the surgical treatment 
without the Veteran's informed consent.  
A complete rationale must be provided for 
each opinion provided.

If the reviewer determines that 
additional VA records are necessary, 
these should be obtained.

2.  In the event that the reviewer who 
provided the March 1, 2006, opinion is 
not available, the claims folder should 
be provided to another suitably 
qualified individual in order that he 
or she may respond to the request for 
opinions in paragraph 1, above.  

3.  Schedule a VA neurological 
examination to determine whether the 
Veteran suffers from disabilities of 
the 7th and/or 9th cranial nerves or 
any other residuals associated with 
oral surgery in service.  If so, the 
examiner should opine regarding 
whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any such disability is related to 
service.  

The examiner must also assess the 
current severity and particular 
manifestations associated with the 
Veteran's service-connected partial 
loss of the sense of taste and opine 
regarding its impact, if any, upon the 
Veteran's daily life, to include 
employment.

The examiner must also comment upon 
the current severity and particular 
manifestations associated with the 
Veteran's service-connected damage to 
the 12th cranial nerve and opine 
regarding its impact, if any, upon the 
Veteran's daily life, to include 
employment.

All pertinent records in the claims 
file should be reviewed, and a 
rationale for all opinion s should be 
provided.

4.  Schedule a VA psychiatric 
examination to for an assessment of 
all acquired psychiatric disorders 
from which the Veteran suffers to 
include whether the Veteran suffers 
from psychogenic reaction.  Regarding 
any condition diagnosed, the examiner 
is to opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) related to service or to a 
service-connected disability.  

The examiner must also assess the 
current severity of the Veteran's 
service-connected PTSD.  All symptoms 
and manifestations must be reported in 
detail, and the severity of each 
symptom or manifestation must be 
described.  The examiner must 
determine the GAF score attributable 
to the Veteran's service-connected 
PTSD only as well as a GAF score that 
encompasses his state as a whole.

All pertinent records in the claims 
file should be reviewed, and a 
rationale for all opinions should be 
provided.

5.  Schedule a VA skin examination for 
an assessment of the current severity 
of the Veteran's service-connected 
residuals of burns to both forearms.  
Also to be examined are the Veteran's 
right third and fourth fingers, which 
are service connected for residuals of 
burns.  All symptoms associated with 
the burn residuals should be described 
in detail to include the size of the 
area implicated.  

All pertinent records in the claims 
file should be reviewed, and a 
rationale for all opinions should be 
provided.

6.  Schedule a VA ears examination for 
an enumeration of symptoms and 
manifestations of the Veteran's 
service-connected residuals of a 
ruptured tympanic membrane.  The 
severity of each symptom and 
manifestation should be detailed.  

The examiner is also asked to 
determine whether the Veteran suffers 
from dizziness.  If so, the examiner 
must provide an opinion regarding its 
etiology to include whether it is 
associated with the service-connected 
residuals of a perforated tympanic 
membrane.

All pertinent records in the claims 
file should be reviewed, and a 
rationale for all opinions should be 
provided.

7.  Send the Veteran an amended VCAA 
notice that contains the type of 
information contemplated by the Court 
in Kent and that is based upon the 
definition of new and material 
evidence that was effective before 
August 29, 2001.  The RO is reminded 
that two new and material issues are 
entailed herein and that each issue 
must be discussed individually in the 
new VCAA notice sent to the Veteran.  
The amended VCAA notice must also 
instruct the Veteran regarding 
establishing service connection for 
dental claims.

8.  Request a VA medical examination and 
opinion regarding the second Section 1151 
claim listed above.  The examiner is 
asked to review the records associated 
with the June 2002 cardiac 
catheterization conducted at the Omaha 
VAMC and determine if any additional 
disability or disabilities resulted from 
that procedure.  If so, the examiner 
should provide an opinion as to whether, 
in connection with the June 2002 cardiac 
catheterization, it is at least as likely 
as not (50 percent or greater likelihood) 
that: 

(1) VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider, 

(2) VA furnished the surgical treatment 
without the Veteran's informed consent, 
and

(3) The additional disability: would have 
been foreseen by a reasonable health care 
provider; would not have been considered 
to be an ordinary risk of the treatment; 
and/or would have been disclosed by a 
reasonable health care provider in 
connection with informed consent 
procedures.

A complete rationale must be provided for 
each opinion provided.

If the reviewer determines that 
additional VA records are necessary, 
these should be obtained.

9.  Schedule a VA orthopedic 
examination to determine the nature 
and severity of the service-connected 
disabilities of the right third and 
fourth fingers.  All symptoms should 
be described in detail; the examiner 
in this regard should identify any 
objective evidence of pain or 
functional loss due to pain associated 
with the service-connected 
disabilities.  The examiner should be 
requested to provide an opinion as to 
the extent that the Veteran's 
disabilities limit his functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the Veteran exhibits 
weakened movement, excess 
fatigability, or incoordination.

All pertinent records in the claims 
file should be reviewed, and a 
rationale for all opinions should be 
provided

10.  Following completion of the 
above, the issues on appeal should be 
readjudicated.  If the any issue on 
appeal remains unfavorable to the 
Veteran, a supplemental statement of 
the case should be prepared and sent 
to him.  The supplemental statement of 
the case should contain all applicable 
law and regulations to include the 
current and former regulations 
regarding the skin.  He should be 
provided an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


